Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 3, 2015

                                           No. 04-15-00474-CV

                                    IN RE STATE FARM LLOYDS

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        On July 28, 2015, relator State Farm Lloyds filed a petition for writ of mandamus and
motion for temporary relief pending a ruling on the mandamus petition. The court has considered
the petition for writ of mandamus and is of the opinion that relator is not entitled to the relief
sought. Accordingly, the petition for writ of mandamus and motion for temporary relief are
DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on August 3, 2015.


                                                          _________________________________
                                                          Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2015.



                                                          ___________________________________
                                                          Keith E. Hottle
                                                          Clerk of Court




1
  This proceeding arises out of Cause Nos. 2014-CVF-001162-D1, styled Raul Rodriguez and Noemi Rodriguez v.
State Farm Lloyds and Felipe Farias, and 2014-CVF-001048-D1, styled Alma Pena v. State Farm Lloyds and Becky
Lanier, pending in the 49th Judicial District Court, Webb County, Texas, the Honorable Jose A. Lopez presiding.